NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the near smart key" in line 4 of the claim body.  There is insufficient antecedent basis for this limitation in the claim.
Corresponding dependent claims rejected due to their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KINUGAWA et al. (US 20180354458 A1).
Re claim 1. KINUGAWA discloses (abstract) a control system (i.e. FIG.1-FIG.12 – particularly FIG.1) for construction machinery (i.e. preamble regarding construction machinery is considered intended use – since claim does not further define what structural or functional limitations are limited to construction equipment – i.e. FIG.15), comprising: 
a smart key 40 [0046] configured to store a plurality of authentication codes (i.e. external authentication information) [0048] and activate (i.e. activating by way of application software – among plural codes specific to a vehicle – selected by operator from plurality of working machines) any one of the authentication codes [0059]; and 
a plurality of construction machines 1 (i.e. construction machines could include any vehicles used for any construction purpose which ranges from small to large vehicles – given the lack of further details in the claim [0055-0056]) including a plurality of smart key modules (i.e. installed for each vehicle control device 20 operating by way of communication modules 30, 31 for directly communicating with mobile terminal 40 – FIG.1-15) mounted thereon respectively (i.e. FIG.1-15), the smart key modules communicating wirelessly with the smart key [0045-0046] and having respective registration authentication codes [0034, 0045, 0147] which match with the authentication codes (i.e. external authentication information obtained by way of communication device 30 from mobile terminal 40 stored in storing part 42 [0048] and the storage authentication information stored in storing part 21 [0037] are compared to match) respectively [0039], 
wherein the construction machine (FIG.15) including the smart key module having the registration authentication code which matches with the activated authentication code is 
Re claim 2. KINUGAWA discloses the control system for construction machinery of claim 1, wherein the smart key (FIG.13-14) comprises 
a selection portion (i.e. by way of processing part 44 and displaying part 43) configured to select any one (i.e. selection by way of setting screen M2 which allows operator to pick working machine which then outputs external authentication information for selected working machine from list 302) [0050] of the stored authentication codes [0060]; and 
a smart key controller 44 configured to activate the selected authentication code [0050-0059] and transmit the activated authentication code (by way of communicating part 41).  
Re claim 13. KINUGAWA discloses (as applied for claim 1 – given the functional limitations begin similarly claimed) a control method for construction machinery, comprising:
storing a plurality of authentication codes in a smart key; 
registering registration authentication codes [0037] which match with the authentication codes respectively at smart key modules (i.e. storage part 21 stores unique authentication information which correspond to each control device for each vehicle – such information must be registered during processing in order to store this information), the smart key modules being mounted on a plurality of construction machines respectively (i.e. FIG.5 shows similar relationship between information stored in the different devices); 
selecting any one of the authentication codes of the smart key; and 
controlling the construction machine at which the registration authentication code matching with the selected authentication code is registered, with the smart key.  
Re claim 14. KINUGAWA discloses (FIG.13-14) the control method of claim 13, wherein selecting any one of the authentication codes of the smart key comprises clicking a selection button (i.e. interface screen includes selection button) of the smart key.  

registering the activated authentication code as the registration authentication code for any one of the smart key modules (i.e. registration of external authentication information during output processing is performed when activation functions are performed [0058-0060]).
Re claim 17. KINUGAWA discloses (abstract) the control method of claim 13, wherein controlling the construction machine with the smart key comprises transmitting a search signal (i.e. beacon) from the smart key module; 
receiving a response signal (i.e. second communicator sends the authentication information to the communication device after receiving the beacon, the authentication information being stored by the storage) in response to the search signal from the smart key; and
authenticating whether or not the response signal matches (i.e. authentication processor executes the authentication processing, based on the authentication information received, after the communication device receives the authentication information) with the registration authenticate code.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINUGAWA et al. (US 20180354458 A1) in view of .
Re claims 3 and 15. KINUGAWA discloses the control system for construction machinery of claim 2 and the control method of claim 14.
However, KINUGAWA fails to explicitly disclose:
wherein when any one of the stored authentication codes is selected by the selection portion, an alarm device of the construction machine that matches with the activated authentication code is controlled to operate for a predetermined time
  
wherein when any one of the stored authentication codes is selected by the selection portion of the smart key, an alarm device of the construction machine that matches with the activated authentication code is controlled to operate for a predetermined time.  
Official notice is taken that a construction machine can include any sort of alarm device (i.e. lights, headlights, horn, reverse audio signals), such that once a machine can be operated by an operator, any machine functions can be operated for a predetermined amount of time as determined by the need of the machine function (i.e. vehicle reversing or operating to move) corresponding to the properly activated authentication code (i.e. which specifically determines which vehicle – construction machine is needed). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding an alarm device to the construction machine in order to allow a proper indication to an operator using different functions of the construction machine (i.e. vehicle).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINUGAWA et al. (US 20180354458 A1) in view of SUBRAMANYA et al. (US 20150373011 A1).
Re claim 4. KINUGAWA discloses the control system for construction machinery of claim 1, wherein the smart key module [0016, 0020, 0023], comprises an input portion 48 through which information of a password is inputted (i.e. inputted authentication information can be different [0145] and entered by operator).  Furthermore, KINUGAWA discloses using a server [0195] to perform as a management device 50.
One of ordinary skill in the art understands that proper authentication of an operator is critical to protect assets such as construction machines.
However, KINUGAWA fails to explicitly disclose:
the password being inputted by a user for registration of the authentication code; and 
a module controller configured to authenticate the password inputted by the user and register the authentication code as the registration authentication code based on the authentication result.
SUBRAMANYA teaches (abstract) in a similar field of invention (protected resources access – FIG.1), in which an authentication scheme is performed which requires entry of pass code by an operator for proper registration of authentication.  A module controller/circuits (i.e. authentication server) must be provided (FIG.3) to perform such functions properly.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the password functions as taught by SUBRAMANYA in order to obtain a secure process to authenticate authorized operators.
Re claim 5. KINUGAWA as modified by SUBRAMANYA discloses the control system for construction machinery of claim 4, wherein when the inputted password is authenticated by the module controller (as explained for claim 4), the activated authentication code of the near smart key (i.e. interpreted to be the same smart key in claims 1-4) which is recognized by the smart key module is registered as a new registration authentication code (i.e. given that new or codes must be added for operation with other mobile terminals – functions of registering new codes would be required).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINUGAWA et al. (US 20180354458 A1) in view of SUBRAMANYA et al. (US 20150373011 A1) further in view of JEFFERIES et al. (US 9373201 B2).
Re claim 6. KINUGAWA as modified by SUBRAMANYA discloses the control system for construction machinery of claim 4.
However, KINUGAWA as modified by SUBRAMANYA fails to explicitly disclose:
wherein the module controller comprises a first password generation portion to generate a first password: and 
an authentication portion to compare the first password with the password which is inputted by the user.
JEFFERIES teaches (abstract) in similar field of invention – the use of access codes and other codes (FIG.9) generated for the authorized rental or temporary (FIG.1) usage of vehicles – wherein a module controlling system comprises a server device generating a temporary access code which are sent to both vehicle and user device (step 1011 – i.e. a password) and an authentication portion (i.e. control module of vehicle – c.17, ll.21-34) compares the access code inputted by user with generated access code for a match, in order to unlock vehicle doors.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using process functions as taught by JEFFERIES in order to further create a secure process to authenticate proper users.
Re claim 7. KINUGAWA as modified by SUBRAMANYA the control system for construction machinery of claim 6.
However, KINUGAWA as modified by SUBRAMANYA fails to explicitly disclose:
further comprising: 
a user terminal configured to provide the user a graphic interface for generating a second password identical to the first password.  
JEFFERIES teaches (abstract) in similar field of invention – the use of access codes and other codes (FIG.9) generated for the authorized rental or temporary (FIG.1) usage of vehicles – wherein a user terminal 162 (FIG.11) exists with a graphical user interface 912 as commonly used for user communication functions.
Official notice is taken that one of ordinary skill in the art would understand that another password or access code can be generated or shown or recreated with the help of graphic interface by way of user using graphic interface to enter or copy the passwords or access codes, as a user input of such password or access codes for the use of vehicle (given that claim 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a graphic interface as taught by JEFFERIES in order to provide one way for user to enter a password or access code.
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/10/2022